IN THE SUPREME COURT OF THE STATE OF DELAWARE

    KEITH CAMPBELL,                           §
                                              §   No. 357, 2022
          Defendant Below,                    §
          Appellant,                          §   Court Below—Superior Court
                                              §   of the State of Delaware
          v.                                  §
                                              §   Cr. ID No. 1411008699 (N)
    STATE OF DELAWARE,                        §
                                              §
          Appellee.                           §

                              Submitted: October 26, 2022
                              Decided: November 15, 2022

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                           ORDER

         After careful consideration of the appellant’s opening brief, the State’s motion

to affirm, and the record on appeal, we conclude that the judgment below should be

affirmed on the basis of the Superior Court’s order, dated September 8, 2022,

denying the appellant’s motion for correction of illegal sentence. As explained in

this Court’s decision in Appeal No. 26, 2022,1 the appellant is not entitled to relief

under Superior Court Criminal Rule 35(a) on the grounds that he received a five-

year minimum-mandatory sentence consistent with 11 Del. C. § 1448(e)(1)b instead

of a higher, six-year minimum-mandatory sentence consistent with 11 Del. C. §




1
    Campbell v. State, 2022 WL 1278996 (Del. Apr. 28, 2022).
1448(e)(2)b.2 Relief is available under Rule 35(a) if the challenged sentence exceeds

statutory limits, violates double jeopardy, is ambiguous with respect to the time and

manner in which it is to be served, is internally contradictory, omits a term required

to be imposed by statute, is uncertain as to its substance, or is a sentence that the

judgment of conviction did not authorize.3 The Superior Court did not abuse its

discretion by denying the appellant’s motion in the circumstances of this case.4

       NOW, THEREFORE, IT IS ORDERED that the Motion to Affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ James T. Vaughn, Jr.
                                             Justice




2
  11 Del. C. § 1448 (effective July 4, 2014, to Dec. 31, 2016).
3
  Brittingham v. State, 705 A.2d 577, 578 (Del. 1998).
4
  See Fountain v. State, 2014 WL 4102069, at *1 (Del. Aug. 19, 2014) (“We review the Superior
Court’s denial of a motion for correction of sentence under Rule 35(a) for abuse of discretion,
although questions of law are reviewed de novo.”). Cf. Turner v. State, 957 A.2d 565, 575 (Del.
2008) (concluding that Superior Court did not commit reversible error by rejecting State’s request
to apply enhanced, habitual-offender sentencing to each of nine convictions and instead imposing
enhanced sentencing for only two of those convictions).
                                                2